Case 1:20-mj-01007-DLC Document 8-1 Filed 02/20/20 Page 1 of 7

AFFIDAVIT OF SPECIAL AGENT CATHERINE BROOMFIELD
IN SUPPORT OF A WARRANT TO SEIZE FUNDS FOR FORFEITURE

I, Catherine Broomfield, being duly sworn, hereby state as follows:

I. INTRODUCTION AND AGENT BACKGROUND

I; I am a Special Agent of the Federal Bureau of Investigation (“FBI”) currently
assigned to the Boston, Massachusetts Field Office. | have been employed as a Special Agent since
May 2018.1 am currently tasked with the investigation of economic crimes, including wire fraud,
bank fraud, money laundering, bankruptcy fraud, and mortgage fraud. | have received on-the-job
training as well as FBI-sponsored training on these types of investigations. My investigations and
training have included the use of surveillance techniques and the execution of search, seizure, and
arrest warrants.

2. This affidavit is submitted in support of an application for a warrant to seize:

a. All funds on deposit in Citizens Bank, account number fii 0322, currently
held in the name K&B Education Group LLC (the “Target Account 1”);

b. All funds on deposit in Citizens Bank, account number 0330, currently
held in the name K&B Education Group LLC (the “Target Account 2”);
c. All funds on deposit in Citizens Bank, account number 9897, currently

held in the name EDUHUP Education & Technology Group Inc. (the “Target
Account 3”);

d. All funds on deposit in Citizens Bank, account number fi 6627. currently
held in the name EDUHUP Education & Technology Group Inc. (the “Target
Account 4”); and

e. All funds on deposit in Eastern Bank, account number [io 127, currently
held in the name K&B Education Group LLC (the “Target Account 5”);

(collectively, the “Target Accounts” and the Funds”).
3. This affidavit is submitted for the limited purpose of establishing probable cause to
believe that the Target Accounts contain proceeds traceable to a violation of 18 U.S.C. § 1343

(Wire Fraud) and are, therefore, subject to seizure and forfeiture to the United States pursuant to

18 U.S.C. § 981, as incorporated by 28 U.S.C. § 2461. I have included only those facts I believe
Case 1:20-mj-01007-DLC Document 8-1 Filed 02/20/20 Page 2 of 7

to be necessary to make this showing. Therefore, this affidavit does not include each and every
fact known to me concerning this investigation. The following facts are based on my personal
participation in this investigation, which includes interviews of witnesses, the review of
documents, and conversations with other law enforcement officers.

I. FORFEITURE AND SEIZURE AUTHORITY

4. As set forth below, I submit that probable cause exists to believe that the Funds are
subject to forfeiture, pursuant to 18 U.S.C. § 981(a)(1)(C), because the Funds is property, real or
personal, which constitutes or is derived from proceeds traceable to a violation of any specified
unlawful activity, specifically violations of 18 U.S.C. § 1343 (Wire Fraud). Pursuant to 18 U.S.C.
§ 1961(1), as incorporated by 18 U.S.C. § 1956(7)(A), violations of 18 U.S.C. § 1343, are
specified unlawful activity.

5. This Court has authority to issue a seizure warrant, pursuant to 18 U.S.C.
§ 981(b)(2), which states that “[s]eizures pursuant to this section shall be made pursuant to a
warrant obtained in the same manner as provided for a search warrant under the Federal Rules of
Criminal Procedure.” This Court also has authority to issue a seizure warrant pursuant to 21 U.S.C.
§ 853(f), as incorporated by 28 U.S.C. § 2461(c), which authorizes “the issuance of a warrant
authorizing the seizure of property subject to forfeiture under this section in the same manner as
provided for a search warrant. If the court determines that there is probable cause to believe that
the property to be seized would, in the event of conviction, be subject to forfeiture and that [a
restraining order] may not be sufficient to assure the availability of the property for forfeiture.”

6. Finally, a restraining order would be insufficient because money in a bank account
is fluid, and I have learned that, despite the best intentions, financial institutions cannot guarantee

that money restrained, but not seized, will be available for forfeiture at a later time.
Case 1:20-mj-01007-DLC Document 8-1 Filed 02/20/20 Page 3 of 7

Ill. PROBABLE CAUSE TO SUPPORT REQUESTED WARRANT

7. In October 2019, I became involved in the investigation of KEENAM PARK, also
known as Kason Park, who was the President and Chief Executive Officer of K&B Education
Group, LLC, which did business as EduBoston, a company with its principal office located at 161
Harvard Avenue, #12, Allston, Massachusetts. Based on the investigation, on November 25, 2019,
I presented an affidavit in support of a criminal complaint to this Court, alleging probable cause to
believe PARK committed wire fraud, in violation of 18 U.S.C. § 1343, and requesting a warrant
for his arrest. A copy of that affidavit is incorporated by reference as though fully set forth herein
and is attached as Exhibit 1. The same day, the Court found probable cause and granted the warrant,
and on November 26, 2019, PARK was arrested. PARK’s case is pending before this Court. See
Criminal No. 19-mj-1423-DLC.

8. As I explained in Exhibit 1, based on the investigation — including my review of
bank records and records provided by parents of students enrolled at EduBoston partnering schools
as well as interviews of witnesses — 1 am aware that PARK caused EduBoston to collect tuition
and other payments from students’ families for the 2019-2020 (i.e., current) academic year, but
failed to remit tuition payments to the partnering schools. In total, EduBoston collected over $5
million dollars from hundreds of students and their families, but instead of paying the students’
tuition and expenses (including host family expenses), PARK used the funds on unrelated
expenses, including personal expenses.

9. In addition, PARK caused EduBoston to begin collecting advance tuition and other
payments for the 2020-2021 academic year. That is, instead of waiting until February 15, 2020 to

collect the initial deposit for the 2020-2021 academic year, PARK began collecting funds for the
Case 1:20-mj-01007-DLC Document 8-1 Filed 02/20/20 Page 4 of 7

2020-2021 academic year in or about September 2019. PARK did this as part of an “early
reenrollment program” EduBoston initiated in or around 2015 or 2016.

10. On or about September 26, 2019, EduBoston announced to partnering schools,
students’ families, and host families that the company would be going out of business effective
immediately.

11. At a meeting of “school creditors” held on September 19, 2019, PARK, consultant
Ross Honig, and attorneys for EduBoston told attendees, in sum and in substance, that PARK had
mismanaged EduBoston’s finances and commingled his personal finances with those of the
company. Based on an interview with a school representative who attended the meeting, 1 am
aware that attendees were informed that PARK had used EduBoston funds to purchase homes in
Massachusetts, California, and Korea (totaling more than $2.4 million), an Aston Martin luxury
car, and to gamble. Attendees were further informed that PARK had lost over $4 million of
EduBoston’s money in two weeks of gambling, $1 million of which he lost in a span of 24 hours.

12. [have reviewed additional financial records, including records related to the Target
Accounts and the Funds. Target Account | is held by Citizens Bank in the name K&B Education
Group LLC and, as of October 31, 2019, contained at least $42,620.09. Target Account 2 is held
by Citizens Bank in the name K&B Education Group LLC and, as of October 31, 2019, contained
at least $748.19. Target Account 3 is held by Citizens Bank in the name EDUHUP Education &
Technology Group Inc.! and, as of October 31, 2019, contained at least $5,713.24. Target Account

4 is held by Citizens Bank in the name EDUHUP Education & Technology Group Inc. and, as of

 

' EduHup Education & Technology Group, Inc. (“EduHup”) is an Edu-Boston related
company. Documents on file with the Secretary of the Commonwealth of Massachusetts show that
EduHup was established in or about September 2017. Since in or about August 2018, PARK has
been listed in the documents as the company’s president, treasurer, secretary, and director.
Case 1:20-mj-01007-DLC Document 8-1 Filed 02/20/20 Page 5 of 7

October 31, 2019, contained at least $5,480.67. Target Account 5 is held by Eastern Bank in the
name of K&B Education Group LLC and as of January 8, 2020 contained at least $421,753.95.
Since November 30, 2019, approximately $58,506 has been depleted from Target Account 5.7 A
review of account records shows that these were PARK’s business accounts, into which funds paid
to EduBoston by parents were deposited, purportedly to be used for their children’s tuition
payments. Because PARK solicited families to pay EduBoston purportedly for tuition but, rather
than using those funds to pay tuition to partnering schools, instead diverted, stole, and otherwise
misused those funds, probable cause exists to believe that any funds remaining in the Target
Accounts constitute proceeds of PARK’s crimes, which would not exist in those accounts but for
his crimes.

13. Probable cause exists to believe that the Target Accounts were used to house
PARK ’s proceeds, and that anything remaining in the Target Accounts is proceeds of his crimes.
For example, as part of the investigation, | interviewed the former general manager of EduBoston,
who informed me, among other things, that PARK handled all of EduBoston’s finances. The
former general manager said that it always concerned him that he had no access to the company’s
financial information. In addition, PARK told the former general manager that PARK went to a
casino in Connecticut on two occasions in an attempt to recover money for EduBoston, but instead
lost over $3 million — $2 million on the first occasion and $1 million on the second. The former

general manager said that PARK led a lavish lifestyle. According to the former general manager,

 

? We are awaiting an updated set of records from Eastern Bank related to Target Account 5.

5
Case 1:20-mj-01007-DLC Document 8-1 Filed 02/20/20 Page 6 of 7

PARK bought an expensive house in Weston, a sports car, spent money dining out, and invested

in the stock market.

+

IV. CONCLUSION
15. Based on my knowledge, training, and experience, and the facts set forth in this
affidavit, and in my affidavit in support of an application for a criminal complaint, incorporated

herein and attached as Exhibit |, | respectfully submit that there is probable cause to believe that

6
Case 1:20-mj-01007-DLC Document 8-1 Filed 02/20/20 Page 7 of 7

the Funds contained within the Target Accounts constitute proceeds of a violation of 18 U.S.C. §
1343, and are subject to forfeiture.

Respectfully submitted,

    

Catherine Broomftel
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me
on January 2 , 2020

Gy—ee >

Donald L. Cabell
United States Magistrate Judge

 

  
